DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0051956 to Jeon et al.
With respect to claim 1, Jeon et al. teach an energy storage assembly comprising: a first barrier 30 disposed between the first stack of cells 10 and the second stack of cells 10 to reduce heat transfer between the first stack of cells 10 and the second stack of cells 10; a coolant plate 50 disposed along the battery cells 10, and wherein the coolant plate 50 defines a channel 52 for guiding a fluid therethrough to thermally transfer heat away from the battery cells 10 (Jeon et al.: Section [0031]; Figs. 1-3)

    PNG
    media_image1.png
    702
    671
    media_image1.png
    Greyscale


Jeon et al. do not specifically teach an energy storage assembly comprising: a plurality of battery cells electrically connected to each other to form a battery pack in which the battery cells are grouped together to form a first stack of cells and a second stack of cells, wherein the coolant plate defines a slot spaced from the channel; the slot axially aligns with the first barrier to reduce heat transfer between the first stack of cells and the second stack of cells. 
However, it would have been obvious as of the effective filing dated of the claimed invention to have a plurality of battery cells electrically connected to each other to form a battery pack in which the battery cells are grouped together to form a first stack of cells and a second stack of cells, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). It would have been obvious as of the effective filing dated of the claimed invention to have the coolant plate defines a slot spaced from the channel and the slot is parallel to (axially aligns with) the first barrier to reduce heat transfer between the first stack of cells and the second stack of cells, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

With respect to claim 2, Jeon et al. teach the energy storage assembly, wherein the battery cells 10 each include a first end and a second end opposing each other along a longitudinal axis, and the slot is elongated axially relative to the longitudinal axis 10 (Jeon et al.: Section [0031]; Figs. 1-3)

With respect to claim 3, Jeon et al. teach the energy storage assembly, wherein: the slot presents a length and a width defined by the coolant plate 50; the length of the slot is larger than the width of the slot; and the length of the slot is disposed axially relative to the longitudinal axis (Jeon et al.: Section [0031]; Figs. 1-3)

With respect to claim 4, Jeon et al. teach the energy storage assembly, wherein the length of the slot is at least two times as large as the width of the slot (Jeon et al.: Section [0031]; Figs. 1-3)

With respect to claim 5, Jeon et al. teach the energy storage assembly, wherein: the slot is further defined as a plurality of slots; the channel 52 snakes through the coolant plate 50 to form a plurality of paths spaced from each other; and at least one of the slots is disposed between the paths (Jeon et al.: Section [0031]; Figs. 1-3).

With respect to claim 6, Jeon et al. teach the energy storage assembly, wherein the at least one of the slots is further defined as one of the slots is disposed between the paths (Jeon et al.: Section [0031]; Figs. 1-3). 

With respect to claim 7, Jeon et al. teach the energy storage assembly, wherein the at least one of the slots is further defined as a plurality of slots disposed between the paths (Jeon et al.: Section [0031]; Figs. 1-3).

With respect to claim 9, Jeon et al. teach the energy storage assembly, wherein the battery cells 10 each include a first side and a second side opposing the corresponding first side of the battery cells 10; and further including a thermal layer disposed between the first side of the battery cells 10 and the coolant plate 50 to transfer heat from the battery cells 10 to the coolant plate 50 (Jeon et al.: Section [0031]; Figs. 1-3).

With respect to claim 10, Jeon et al. teach the energy storage assembly, wherein the thermal layer separates the first barrier 30 and the slot (Jeon et al.: Section [0031]; Figs. 1-3).

With respect to claim 11, Jeon et al. teach the energy storage assembly, wherein the thermal layer defines a slit that aligns with the slot of the coolant plate 50 (Jeon et al.: Section [0031]; Figs. 1-3).
Jeon et al. do not specifically teach the slit aligns with the first barrier. 
However, it would have been obvious as of the effective filing dated of the claimed invention to have the slit is parallel to (aligns with) the first barrier 30, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

With respect to claim 12, Jeon et al. teach the energy storage assembly, wherein: the slot is further defined as a plurality of slots; the channel 52 snakes through the coolant plate 50 to form a plurality of paths spaced from each other; and the paths and the slots are aligned in an alternating pattern (Jeon et al.: Section [0031]; Figs. 1-3).

With respect to claim 13, Jeon et al. teach the energy storage assembly, further including a first side plate and a second side plate spaced from each other along a first axis, and the battery cells 10 are disposed between the first side plate and the second side plate; wherein the coolant plate 50 is secured to the first side plate and the second side plate to close a bottom of the battery pack; wherein the slot is further defined as a plurality of slots; wherein the channel 52 snakes through the coolant plate 50 to form a plurality of paths spaced from each other; and wherein the paths and the slots are aligned in an alternating pattern relative to the first axis (Jeon et al.: Section [0031]; Figs. 1-3).

With respect to claim 14, Jeon et al. teach the energy storage assembly, further including an insert disposed in the slot (Jeon et al.: Section [0031]; Figs. 1-3).

With respect to claim 15, Jeon et al. teach the energy storage assembly, wherein: the channel 52 snakes through the coolant plate 50 to form a plurality of paths spaced from each other; and the paths are disposed in a parallel arrangement relative to each other to provide a parallel fluid flow through each of the paths (Jeon et al.: Section [0031]; Figs. 1-3).

With respect to claim 16, Jeon et al. teach the energy storage assembly, wherein: the coolant plate includes a top plate and a bottom plate; the channel is further defined as a plurality of channels disposed between the top plate and the bottom plate; the slot is further defined as a plurality of slots, and the slots are defined through the top plate and the bottom plate; and the top plate and the bottom plate are formed (brazed) together along respective edges of each of the slots to close respective top sides of each of the channels 52 (Jeon et al.: Section [0031]; Figs. 1-3).

With respect to claim 17, Jeon et al. teach the energy storage assembly, wherein: the coolant plate 50 includes a top plate and a bottom plate; the channel 52 is further defined as a plurality of channels 52 disposed between the top plate and the bottom plate; the slot is further defined as a plurality of slots, and the slots are defined through the top plate and the bottom plate; and the top plate and the bottom plate are formed together as a plurality of extruded tube pieces secured to each other such that each of the extruded tube pieces surround a respective portion of the channel 52 (Jeon et al.: Section [0031]; Figs. 1-3).

With respect to claim 18, Jeon et al. teach the energy storage assembly, wherein the battery cells 10 are grouped together to form a third stack of cells 10; further including a second barrier 30 disposed between the second stack of cells 10 and the third stack of cells 10; wherein the slot is further defined as a plurality of slots; and wherein at least another one of the slots are parallel to (aligns with) the second barrier 30 to reduce heat transfer between the second stack of cells 10 and the third stack of cells 10 (Jeon et al.: Section [0031]; Figs. 1-3). 

With respect to claim 19, Jeon et al. teach an energy storage assembly comprising: a cell cover 30 (a housing); a first barrier 30 disposed between the first stack of cells 10 and the second stack of cells 10 to reduce heat transfer between the first stack of cells 10 and the second stack of cells 10; a coolant plate 50 disposed along the battery cells 10, and wherein the coolant plate 50 closes a bottom (a side) of the cover 30 (the housing); wherein the coolant plate 50 defines a channel 52 for guiding a fluid therethrough to thermally transfer heat away from the battery cells 10; and wherein the coolant plate 50 defines a slot spaced from the channel 52, and the slot is parallel to (axially aligns with) the first barrier 30 to reduce heat transfer between the first stack of cells 10 and the second stack of cells 10 (Jeon et al.: Section [0031]; Figs. 1-3).

Jeon et al. do not specifically teach an energy storage assembly comprising: a plurality of battery cells electrically connected to each other to form a battery pack in which the battery cells are grouped together to form a first stack of cells and a second stack of cells, wherein the coolant plate defines a slot spaced from the channel; the slot axially aligns with the first barrier to reduce heat transfer between the first stack of cells and the second stack of cells. 
However, it would have been obvious as of the effective filing dated of the claimed invention to have a plurality of battery cells electrically connected to each other to form a battery pack in which the battery cells are grouped together to form a first stack of cells and a second stack of cells, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977). It would have been obvious as of the effective filing dated of the claimed invention to have the coolant plate defines a slot spaced from the channel and the slot is parallel to (axially aligns with) the first barrier to reduce heat transfer between the first stack of cells and the second stack of cells, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

With respect to claim 20, Jeon et al. teach the energy storage assembly, wherein: the coolant plate 50 includes a top plate and a bottom plate; the channel 52 is disposed between the top plate and the bottom plate; and the slot is defined through the top plate and the bottom plate (Jeon et al.: Section [0031]; Figs. 1-3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0051956 to Jeon et al. in view of US Patent Application Publication 2018/0205125 to Burger et al. 
With respect to claim 8, Jeon et al. do not specifically teach the energy storage assembly, wherein: at least one of the slots disposed between the paths is larger than another one of the slots disposed between the same one of the corresponding paths; and the coolant plate defines a first port in fluid communication with the channel, and the larger one of the slots is disposed closer to the first port than the another one of the slots. 	
However, Burgers et al. teach a counterflow heat exchanger for battery thermal management has a base plate includes a first fluid opening 76 in fluid communication with the first fluid flow passages 44 (Burger et al.: Sections [0059]-[0061]; Fig. 4). 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Jeon et al. with the above teaching from Burgers et al. with the motivation of having a means such inlet port is one of the main component for introduce coolant into the cooling channel.

	
Jeon et al. in view of Burgers et al. discloses the claimed invention except for at least one of the slots disposed between the paths is larger than another one of the slots disposed between the same one of the corresponding paths. It would have been obvious as of the effective filing dated of the claimed invention to have at least one of the slots disposed between the paths is larger than another one of the slots disposed between the same one of the corresponding paths, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Jeon et al. in view of Burgers et al. discloses the claimed invention except the larger one of the slots is disposed closer to the first port than the another one of the slots. It would have been obvious as of the effective filing dated of the claimed invention to have the larger one of the slots is disposed closer to the first port than the another one of the slots, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        6/12/2022